Exhibit 2.2 Confidential Treatment is Requested by ICF International, Inc. Pursuant to 17 C.F.R. 200.83 NOTE: PORTIONS OF THIS AGREEMENT ARE THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST BY THE REGISTRANT TO THE SECURITIES AND EXCHANGE COMMISSION. SUCH PORTIONS HAVE BEEN REDACTED AND ARE MARKED WITH A “[****]” IN PLACE OF THE REDACTED LANGUAGE. AGREEMENT AND PLAN OF MERGER by and among OCO HOLDINGS, INC., ICF INTERNATIONAL, INC., ICF 2 and OCO REP SERVICES LLC dated as of October 21, 2014 Confidential Treatment is Requested by ICF International, Inc. Pursuant to 17 C.F.R. 200.83 TABLE OF CONTENTS Page ARTICLE I CONSTRUCTION; DEFINITIONS 1 Section 1.1 Definitions 1 Section 1.2 Construction 14 Section 1.3 Other Definitions 15 Section 1.4 Accounting Terms 17 ARTICLE II MERGER 17 Section 2.1 Agreement to Merge 17 Section 2.2 Effect of the Merger 17 Section 2.3 Certificate of Incorporation and Bylaws 17 Section 2.4 Directors and Officers 18 Section 2.5 Additional Actions 18 ARTICLE III MERGER CONSIDERATION 18 Section 3.1 Purchase Price 18 Section 3.2 Closing Consideration 18 Section 3.3 Escrow; Payments Generally 18 Section 3.4 Estimated Balance Sheet and Closing Statement 19 Section 3.5 Payment of Closing Consideration and Payroll Closing Amounts; Full Satisfaction 19 Section 3.6 Effect on Stock 20 Section 3.7 Exchange of Certificates 22 Section 3.8 Payment of Other Amounts Payable at Closing 24 Section 3.9 Post-Closing Adjustments 24 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 27 Section 4.1 Organization 27 Section 4.2 Authorization 28 Section 4.3 Capital Stock 28 Section 4.4 Subsidiaries 29 Section 4.5 Absence of Restrictions and Conflicts 29 Section 4.6 Real Property 30 Section 4.7 Title to Assets; Related Matters 30 Section 4.8 Financial Statements; Receivables 31 Section 4.9 No Undisclosed Liabilities 32 Section 4.10 Absence of Certain Changes 32 Section 4.11 Legal Proceedings 32 Section 4.12 Compliance with Laws 32 Section 4.13 Material Contracts 33 Section 4.14 Tax Returns; Taxes 35 Section 4.15 Company Benefit Plans 39 Section 4.16 Labor Relations 40 i Confidential Treatment is Requested by ICF International, Inc. Pursuant to 17 C.F.R. 200.83 Section 4.17 Employees 41 Section 4.18 Insurance Policies 41 Section 4.19 Environmental, Health and Safety Matters 42 Section 4.20 Intellectual Property 43 Section 4.21 Software and Security/Privacy 44 Section 4.22 IT Systems 46 Section 4.23 Transactions with Affiliates 47 Section 4.24 Clients and Vendors 47 Section 4.25 Brokers, Finders and Investment Bankers 47 Section 4.26 Bank Accounts 48 Section 4.27 Foreign Corrupt Practices; Export Compliance 48 Section 4.28 Powers of Attorney 49 Section 4.29 Complete Copies of Materials 49 Section 4.30 Competition Act 49 Section 4.31 Investment Canada Act 49 Section 4.32 Limitations on Representations and Warranties 49 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MERGER SUB 50 Section 5.1 Organization 50 Section 5.2 Authorization 50 Section 5.3 Absence of Restrictions and Conflicts 50 Section 5.4 Sufficient Funds 51 Section 5.5 Legal Proceedings 51 Section 5.6 Brokers, Finders and Investment Bankers 51 Section 5.7 Investment Canada Act 51 Section 5.8 No Other Representations and Warranties; No Reliance; Purchaser Investigation 51 ARTICLE VI CERTAIN COVENANTS AND AGREEMENTS 52 Section 6.1 Conduct of Business 52 Section 6.2 Stockholder Approval 55 Section 6.3 Access to Books and Records 55 Section 6.4 Regulatory Filings 56 Section 6.5 Further Assurances; Cooperation 57 Section 6.6 Exclusive Dealing 58 Section 6.7 Notification 58 Section 6.8 Public Announcements 58 Section 6.9 Confidentiality 59 Section 6.10 Company Benefit Plans 59 Section 6.11 280G Consent 59 Section 6.12 Contact with Customers and Suppliers 60 Section 6.13 Directors’ and Officers’ Indemnification 60 Section 6.14 Undertakings of Purchaser 61 Section 6.15 Tax Matters 61 Section 6.16 Domain Names 66 Section 6.17 Employment Documents 66 ii Confidential Treatment is Requested by ICF International, Inc. Pursuant to 17 C.F.R. 200.83 Section 6.18 Release of Software Source Code Escrow 66 Section 6.19 Third Party Consents 66 ARTICLE VII CONDITIONS TO CLOSING 66 Section 7.1 Conditions to Each Party’s Obligations 66 Section 7.2 Conditions to Purchaser’s and Merger Sub’s Obligations 67 Section 7.3 Conditions to Company’s Obligations 68 Section 7.4 Frustration of Closing Conditions 69 ARTICLE VIII CLOSING 69 Section 8.1 Closing 69 Section 8.2 Company Closing Deliveries 69 Section 8.3 Purchaser Closing Deliveries 71 ARTICLE IX TERMINATION 71 Section 9.1 Termination 71 Section 9.2 Effect of Termination 72 ARTICLE X INDEMNIFICATION 72 Section 10.1 Indemnification of the Purchaser Indemnified Parties 72 Section 10.2 Indemnification of the Holder Indemnified Parties 73 Section 10.3 Indemnification Procedures 74 Section 10.4 Claims Period 76 Section 10.5 Liability Limits 77 Section 10.6 Limitation of Remedy 77 Section 10.7 Treatment of Indemnity Payments 78 Section 10.8 Further Limitations on Indemnification 78 Section 10.9 Mitigation 78 Section 10.10 Specific Performance 79 Section 10.11 Exclusive Remedy 79 Section 10.12 Tax Indemnity 79 ARTICLE XI
